DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Non-Final Office Action on the merits. Claims 1-20 are rejected and currently pending in this application, as addressed below.

Specification
The abstract of the disclosure is objected to because of the following informalities: 
Line 1: “include illuminator” should read “includes an illuminator”
Line 2: “configured to determining” should read “configured to determine”
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Paragraph [0005], Line 1: “The landing the drone” should read “The landing of the drone”
Paragraph [0039], Line 1: “may output notification” should read either “may output notifications” or “may output a notification”
Paragraph [0039], Line 4: “display image and information” should read either “display images and information” or “display an image and information”
Paragraph [0040], Line 3: Extra comma after “and”
Paragraph [0040], Line 3: “sensor 105 may be provide” should read “sensor 105 may provide” or “sensor 105 may be used to provide”
Appropriate correction is required.
The use of the terms Bluetooth, Wi-Fi, IEEE, ZigBee, WiMAX, 3GPP, and LTE, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 11, 12, 16, and 20 are objected to because of the following informalities: 
Claim 11, Line 1: “A drone landing drone system” should read “A drone landing system”
Claim 12, Line 2: “wherein communication device” should read “wherein the communication device” or “wherein said communication device”
Claim 16, Line 4: “and control to land the drone” should read “and to land the drone” or “and control the drone to land”
Claim 20, Line 1: “to control to store” should read “to store”
Claim 20, Line 2: “control to move” should read “to move” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13-16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains the trademarks/trade names Wi-Fi and Bluetooth Communication.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade 
Claims 13, 16, and 20 recite the limitation "the controller is further configured to" in Claim 13, Line 1, Claim 16, Line 3, and Claim 20, Line 1.  There is insufficient antecedent basis for this limitation in Claim 11, which Claims 13, 16, and 20 depend on, or any other claims. It is unclear what component of the claimed invention is further configured to carry out the additional limitations of Claims 13, 16, and 20. If the controller is intended to be interchangeable with the processor claimed in Claim 11, the limitation should be changed to “the processor is further configured to”. If the controller is intended to be separate from the processor, then it must be recited in the claims before the limitation in question.
Claims 14 and 15 are rejected by way of their dependency on Claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200062388 A1, hereinafter "Morales".
Regarding Claim 1, Morales teaches: 
A drone landing method (paragraph [0009], figure 3b), the method comprising: 
determining a position and a speed of a vehicle based on vehicle information received via wireless communication (paragraph [0048], wherein the aerial drone and the vehicle controller establish a wireless connection, and paragraph [0054], wherein the aerial drone and the vehicle controller exchange current locations and speeds); 
maneuvering a drone to a position above a landing point on the vehicle based on the vehicle information (paragraphs [0054]-[0055], wherein the aerial drone positions itself over the vehicle and aligns itself with the vehicle’s retainers based on information from the vehicle controller)
and synchronizing the speed of the drone to the speed of the vehicle (paragraph [0054], wherein the controller synchronizes the speeds of the aerial drone and the vehicle); 
and landing the drone at the landing point of the vehicle (paragraph [0056], wherein the aerial drone docks itself onto the vehicle).

Regarding Claim 10, Morales teaches all of the limitations of Claim 1 as shown above, and
A non-transitory computer readable medium comprising instructions executable by a processor to perform the method of claim 1. (paragraph [0070])

Regarding Claim 11, Morales teaches: 
A drone landing drone system (paragraph [0005], figure 1), the system comprising: 
at least one memory comprising computer executable instructions (paragraph [0060], memory device(s) 404); 
and at least one processor configured to read and execute the computer executable instructions (paragraph [0060], one or more processors 402), 
the computer executable instructions causing the at least one processor to (paragraph [0060], wherein the one or more processors 402 executes instructions stored in memory device(s) 404): 
determine a position and a speed of a vehicle based on vehicle information received via wireless communication (paragraph [0048], wherein the aerial drone and the vehicle controller establish a wireless connection, and paragraph [0054], wherein the aerial drone and the vehicle controller exchange current locations and speeds);
maneuver a drone to a position above a landing point on the vehicle based on the vehicle information (paragraphs [0054]-[0055], wherein the aerial drone positions itself over the vehicle and aligns itself with the vehicle’s retainers based on information from the vehicle controller)
and synchronize the speed of the drone to the speed of the vehicle (paragraph [0054], wherein the controller synchronizes the speeds of the aerial drone and the vehicle);
and land the drone at the landing point of the vehicle (paragraph [0056], wherein the aerial drone docks itself onto the vehicle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8-9, 12-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morales as applied to claims 1 and 11 above, and further in view of US 20180101173 A1, hereinafter "Banerjee".

Regarding Claim 2, Morales teaches all of the limitations of Claim 1 as shown above, but does not teach any of the further limitations of Claim 2.
Banerjee teaches receiving the vehicle information from the vehicle via one or more from among cellular, Wi-Fi and Bluetooth Communication, (paragraph [0044], wherein the communication interface 126 uses cellular or IEEE 802.11 (Wi-Fi) communications)
wherein the vehicle information is information provided by one or more from among an inertial measurement unit, a global positioning device at the vehicle, a speedometer at the vehicle, and a speed sensor at the vehicle. (paragraph [0119], wherein the moving base (vehicle) provides GPS, velocity, and gyroscope information to the drone)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Morales’ drone landing system with Banerjee’s wireless interfaces in order to enable Morale’s drone to receive GPS or speed 

Regarding Claims 3 and 13, Morales teaches all of the limitations of Claim 1 and Claim 11 as shown above, but does not teach any of the further limitations of Claims 3 or 13.
Banerjee teaches wherein the landing the drone comprises tracking the landing point of the vehicle via an image taken by a camera at the drone (paragraph [0137], wherein the drone uses a frontal camera and computer vision to track a landing pad during landing)
and landing the drone based on the tracking. (paragraph [0141], wherein the drone movement is controlled based on the computer vision tracking algorithm) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Morales’ drone landing system with Banerjee’s computer vision to create a drone landing system that utilizes camera tracking to identify the landing point. Doing so would enable a drone to smoothly land on a moving target, like a vehicle in motion, as recognized by Banerjee (paragraph [0028]).

Regarding Claims 4 and 14, Morales and Banerjee in combination teach all of the limitations of Claims 3 and 13 as shown above, and Banerjee additionally teaches wherein the landing point comprises a symbol to be tracked by the drone. (paragraph [0076], wherein the moving base is marked with a symbol to be detected by the computer vision tracker)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Morales’ drone landing system with 

Regarding Claims 5 and 15, Morales and Banerjee in combination teach all of the limitations of Claims 3 and 13 as shown above, and Morales additionally teaches wherein the landing point comprises one or more landing indicators, from among a lighted pattern, a programmed lighting sequence or configuration, and a reflector, to be tracked by the drone during the landing. (paragraph [0035], wherein the alignment guides are powered lights that emit light in a specific wavelength, or configuration)

Regarding Claims 8 and 18, Morales teaches all of the limitations of Claims 1 and 11 as shown above, but does not teach any of the further limitations of Claims 8 and 18. 
Banerjee teaches activating a latch to capture the drone/wherein the landing point comprises a latch configured to latch onto the drone as it is landing. (paragraph [0133], wherein a magnetic latch is used to attract the drone into the landing pad and hold it there)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Morales’ drone landing system with Banerjee’s latch to create a drone landing system captures the drone as it lands. Doing so would ensure that the drone has firm contact with its landing point, as recognized by Banerjee (paragraph [0133]).

Regarding Claims 9 and 20, Morales teaches all of the limitations of Claims 1 and 11 as shown above, but does not teach any of the further limitations of Claims 9 and 20. 
Banerjee teaches storing the drone by activating a cover to cover the landing point (paragraph [0127], wherein the landing pad is fully enclosed, and paragraph [0133], wherein the landing pad has a closeable cover) or moving the landed drone into a drone storage location. (paragraph [0128], wherein the landing pad is moved inside the vehicle)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Morales’ drone landing system with Banerjee’s landing pad enclosure to create a drone landing system stores the drone after it lands. Doing so allow access to the drone from inside the vehicle, as recognized by Banerjee (paragraph [0128]).

Regarding Claim 12, Morales teaches all of the limitations of Claim 11 as shown above, but does not teach any of the further limitations of Claim 12.
Banerjee teaches a communication device, (paragraph [0043], communication interface 126)
wherein communication device is configured to transmit the vehicle information from the vehicle, (paragraph [0044], wherein information is communicated between the drone and the vehicle)
wherein the vehicle information is information provided by one or more from among an inertial measurement unit, a global positioning device at the vehicle, a speedometer at the vehicle, and a speed sensor at the vehicle. (paragraph [0119], wherein the moving base (vehicle) provides GPS, velocity, and gyroscope information to the drone)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Morales’ drone landing system with Banerjee’s wireless interfaces in order to enable Morale’s drone to receive GPS or speed information from the vehicle it lands on. Doing so would enable flexibility in the division of functionality between the drone and the vehicle, as recognized by Banerjee (paragraph [0040]).

Claims 6-7, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morales as applied to Claims 1, 10, and 22 above, and further in view of US 20180245365 A1, hereinafter "Wankewycz".

	Regarding Claims 6 and 16, Morales teaches all of the limitations of Claims 1 and 11 as shown above, but does not teach any of the further limitations of Claims 6 and 16. 
	Wankewycz teaches wherein the landing the drone comprises receiving a signal at the drone emitted by a beacon at the vehicle, (paragraph [0250], wherein the beacon unit 31 emits a signal detected by a receiver of the drone)
determining the landing point of the vehicle via the signaling (paragraph [0259], wherein the drone navigates to land independently of GPS using the beacon signal)
and landing the drone based on the signaling. (paragraph [0040], wherein the drone lands using the beacon unit)


Regarding Claims 7 and 17, Morales teaches all of the limitations of Claims 1 and 11 as shown above, but does not teach any of the further limitations of Claims 7 and 17. 
	Wankewycz teaches moving the landing point via a rail mechanism to catch the landing drone/wherein the landing point comprises tracks or rails configured to move the landing point forward, backward, left and right with respect to the vehicle. (paragraph [0538], wherein the drone landing platform is moved by platform extension mechanism 770, and paragraph [0541], wherein platform extension mechanism 770 includes two slide rails)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Morales’ drone landing system with Wankewycz’s rail mechanism to create a drone lands on a movable platform. Doing so would allow the landing platform to be exposed only with the drone is landing, as recognized by Wankewycz (paragraph [0565]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Morales and Banerjee as applied to Claim 18 above, and further in view of Wankewycz.

Regarding Claim 19, Morales and Banerjee in combination disclose all of the limitations of Claim 18 as shown above, and Banerjee teaches wherein the latch comprises a magnetic latch. (paragraph [0133], magnetic latch 536)
Banerjee does not teach the magnetic latch being rotatable.
Wankewycz teaches a rotating latch. (paragraphs [0482]-[0484], wherein the drone landing platform has a rotating lid to keep the drone in)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee’s magnetic latch with Wankewycz’s rotating latch to create a rotating magnetic latch. Doing so would allow the drone platform to selectively allow the drone in to land, and protect the drone after it lands, as recognized by Wankewycz (paragraph [0028]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180237161 A1 is directed to a method of charging a drone wherein the drone uses image recognition to identify a charging station.
US 20160257424 A1 is directed to a system for autonomously landing a drone using a landing pad with markers.
US 10725479 B2 is directed to an aerial vehicle landing method using real-time tracking by an on-board image device.
JP 6445510 B2 is directed to a drone that docks with a vehicle, can distinguish the vehicle from other vehicles, and can communicated with the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.J./             Examiner, Art Unit 3667     

/FARIS S ALMATRAHI/             Supervisory Patent Examiner, Art Unit 3667